Title: From Thomas Jefferson to Abner Nash, 24 March 1781
From: Jefferson, Thomas
To: Nash, Abner



Sir
Richmond March 24th. 1781

The Situation of affairs in our Eastern and Southern quarters rendering peace on our Western frontier extremely desirable, the General Assembly of this State, by a resolution which I do myself the Honor of inclosing to your Excellency, have recommended a Conciliation with the Cherokees in a particular manner. Not knowing what is the present Situation of the war with that Nation I have given Authority to Colo. Preston and Christian and Major Martin to concur with any Commissioners whom your Excellency may think proper to authorize to treat on the Subject of peace, whenever a proper occasion shall offer. I cannot doubt your Concurrence in Opinion that it is our policy to discontinue the diversion of our Western militia from their attention to the Southern War. Should you be pleased to make such an appointment on your part, your Commissioners will be enabled immediately to open a Correspondence with ours, so as to agree on Circumstances, Times, and Places. The resolution seems to suppose some Ground of Complaint to exist with the Cherokees as to their Boundary. As none such of late Date have come to my Knowlege I could only assure the Commissioners that every just Cause of Complaint on that Subject should be removed by us so far as this State is concerned in it.
Better Information will perhaps enable you to be more precise in your instructions to your Commissioners.
I had the Honor of your Excellencys Letter of the 17th. instant from Granville County. I have given orders to our Commissary to instruct his Agents in Meckenburg and Halifax Counties to pursue the plan your Excellency had begun and to avail himself in the fullest manner of the resource which the River and Seasons afford us. He will send out salt for the purpose of curing what fish can be taken there. He apprehends considerable Difficulty in the Article of Barrels.

You will no doubt before this reaches you hear of the Arrival of 12 British Ships in our Bay under Graves and Arbuthnot. Seven of them are of the Line, two 50s the others smaller. They are said to have fallen in with the French Fleet destined for the same Place just off the Capes and to have had a partial Engagement in which neither suffered the Loss of a Ship or other material Injury. I apprehend our Plans against Arnold will fall to the Ground. I have the honor to be, yr Excellency’s most obt. and most hble servant,

Th: Jefferson

